PER CURIAM.
This is an appeal from a judgment for Appellee entered on a jury verdict finding Appellee not negligent in an action for wrongful death. On appeal, Appellant contends that the trial court abused its discretion in preventing Appellants from cross examining Dr. Assi regarding his (1) failure of the basic medical science examination for a foreign medical school graduate’s basic medical science knowledge; (2) fail*225ure of a pharmacology course in medical school; (3) repeated failure of the board certification examination in pediatrics; and (4) completion of medical school in seven and one-half years. After careful review of the records and briefs herein, we find merit in Appellants’ contentions and must, therefore, reverse and remand for a new trial. We do not address the remaining issues.
REVERSED and REMANDED.
BOOTH, KAHN and POLSTON, JJ„ concur.